Citation Nr: 0842659	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1973 to April 1974, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


FINDING OF FACT

Hepatitis C was not manifested during service or for many 
years thereafter and is not shown by competent evidence to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated May 2005 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his current appeal.  
However, the Board is of the opinion that the requirements 
for a VA examination have not been met.

In this regard, a VA medical examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, while the record clearly reflects that the 
veteran has been diagnosed with Hepatitis C, there is 
absolutely no evidence, beyond the veteran's own contentions, 
that he suffered an event, injury or disease in service that 
resulted in his currently diagnosed Hepatitis C, and more 
significantly, there is no competent medical evidence that 
the currently diagnosed Hepatitis C is in any way associated 
with an established event, injury or disease in service.  In 
the absence of competent evidence to suggest that Hepatitis C 
is related to the veteran's service, the need for a VA 
examination has not been demonstrated.

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran claims entitlement to service connection for 
hepatitis C.  He claims that he contracted hepatitis C 
through air gun inoculation, which he received during 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records are negative for any 
indication of hepatitis C during service.  They mention no 
blood disorders or injuries that could lead to hepatitis C.  
The records do show that the veteran received immunizations 
during service, but the record does not indicate that any of 
the veteran's immunizations were administered via a jet 
injector.  

Post service medical records show that the first indication 
of the veteran's hepatitis C came in January 2000 over 25 
years after service.  The veteran's treatment records do not 
include any indication of a nexus between service and the 
veteran's current hepatitis C.

Based on this record the Board finds that service connection 
for Hepatitis C is not warranted.  While the veteran has a 
current diagnosis of Hepatitis C, and the Board acknowledges 
that it is possible that the veteran received inoculations or 
immunizations by way of an air injection gun, there is a 
complete absence of any competent medical evidence that even 
suggests that the veteran's Hepatitis C was due to 
inoculations or immunizations he received during service by 
way of an air injection gun.  The Board also notes that a 
Veterans Benefit Administration (VBA) Fast Letter indicates 
that it is "biologically plausible" for transmission of 
hepatitis C through the use of jet injectors, it points out 
that this is "[d]espite the lack of any scientific evidence 
to document transmission of HCV with airgun injectors."  VBA 
Fast Letter 04-13 (June 2004).  It also states that the 
source of infection is unknown in ten percent of acute 
hepatitis C cases and thirty percent of chronic hepatitis C 
cases.  Id.  Therefore, it is reasonably possible to contract 
hepatitis C without being able to pinpoint the cause.  
Therefore, given the absence of any medical evidence that 
relates the veteran's post service diagnosis of Hepatitis C 
to service, the Board finds that the medical evidence is 
against the veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's Hepatitis C had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his Hepatitis C and 
service by way of correspondence from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the Hepatitis C and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current Hepatitis C is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
Hepatitis C not established.


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


